 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     SUKHVINDER SINGH HAYER,                        Case No. 1:19-cv-00297-EPG
 9
                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S
10
                                                    APPLICATION FOR LEAVE TO FILE LATE
            v.                                      BRIEF
11
     COMMISSIONER OF SOCIAL
12   SECURITY,                                      (ECF NO. 15)

13                      Defendant.
14
            Plaintiff’s Opening Brief in this matter was due on November 25, 2019, but Plaintiff did
15
     not file it. Instead, on November 25, 2019 Plaintiff filed an “Application to the Court for Leave to
16
     File a Late Brief.” (ECF No. 15.) Plaintiff had previously secured an extension to file this brief, as
17
     the original due date was October 23, 2019. Plaintiff claims that counsel for Defendant has
18
     consented to a second extension.
19
            The Court has reviewed Plaintiff’s application for an extension and finds good cause to
20
     extend the deadline for Plaintiff to file an Opening Brief. On or before November 27, 2019,
21
     Plaintiff shall file her Opening Brief. All other scheduling order deadlines are extended
22
     accordingly.
23   IT IS SO ORDERED.
24

25
        Dated:     November 26, 2019                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
